CARDAMONE, Circuit Judge,
Dissenting:
Respectfully, I dissent. This case comes before us as an emergency motion in which the City of New York seeks a stay of an injunction issued in the United States District Court for the Southern District of New York (Kaplan, J.) on August 26, 1998 that ordered the City to permit plaintiff Million Youth March, Inc. to conduct a so-called Million Youth March in Harlem on Saturday September 5,1998 from 7:00 a.m. to 7:00 p.m. on 29 blocks of Malcolm X Blvd. from 118th Street to 147th Street.
*128Several observations should be made. The event is not a march, but akin to a street fair or political rally with planned speakers at various intersections. Further, the City, while conceding plaintiffs constitutional right to conduct its youth march, has strenuously objected to the date, place and time of the event for reasons of public safety, many of which have merit. And, the record reveals that the site of the event on Malcolm X Blvd. can only accommodate 130,000 people. In that connection, the City’s authority to maintain access for emergency vehicles, and to Harlem Hospital, to keep intersections open to permit movement of east-west traffic and for crowd expansion space remains intact.
Further, a principal organizer of the event, plaintiffs attorney, has engaged in inflammatory rhetoric of hate quite different, for example, than the message of brotherhood delivered by Nelson Mandela for whom the City also hosted a rally. Nothing else in the record beyond the offensive rhetoric suggests the possibility of violence like that presented when the Orange Order in Northern Ireland demanded to march on the Catholic neighborhood of Drumcree. Were such violence anticipated, the “Million Youth March” would not be sanctioned by this Court.
On appeal, a preliminary injunction is reviewed for abuse of discretion. Doran v. Salem Inn, Inc., 422 U.S. 922, 931-32, 95 S.Ct. 2561, 45 L.Ed.2d 648 (1975). A preliminary injunction is justified only if the moving party has shown, first, a likelihood of irreparable harm, and second, “either (1) ‘a likelihood of success on the merits’ or (2) ‘sufficiently serious questions going to the merits to make them a fair ground for litigation and a balance of hardships tipping decidedly’ in the movant’s favor.” Jolly v. Coughlin, 76 F.3d 468, 473 (2d Cir.1996). As to irreparable harm, the City invokes the doctrine of laches on grounds that the plaintiffs delayed for several weeks in seeking injunctive relief, but the district court found that the resulting-prejudice, if any, was minimal. Because there is no abuse of discretion in this regard, I turn to the merits.
Supreme Court precedent firmly establishes that “a law subjecting the exercise of First Amendment freedoms to the prior restraint of a license, without narrow, objective, and definite standards to guide the licensing authority, is unconstitutional” on its face. Nichols v. Village of Pelham Manor, 974 F.Supp. 243, 250 (S.D.N.Y.1997) (quoting Shuttlesworth v. City of Birmingham, 394 U.S. 147, 152, 89 S.Ct. 935, 22 L.Ed.2d 162 (1969)). In the instant controversy, two sets of City regulations are called into question. First, the Street Activity Permit Office (SAPO) regulations, which govern the issuance of a permit for “a street fair, block party, [or] festival,” provide that a permit may be denied “if approval of the application is not in the best interest of the community, City or general public for reasons that may include, but are not limited to, lack of good character, honesty, integrity or financial responsibility of the sponsor.” 50 Rules of the City of New York (RCNY) §§ l-03(a), 1-07(c)(4). Second, § 10-110 of the New York City Administrative Code, which govérns the issuance of a permit for a parade, race, or march, provides, inter alia, that the police commissioner may grant special permits for “occasions of extraordinary public interest ... for any street or public place, and for any day or hour, with the written approval of the mayor.” New York, New York, Code § 10 — 110(a)(5). The district court was, in my view, entirely correct in holding that the SAPO regulations, whether considered alone or in conjunction with the RCNY regulations, fail to provide the “narrow, objective, and definite standards” required by Shuttles-worth.
In addition, the district court found that these standards failed to pass constitutional muster as applied in the instant case. In this context, a law may properly regulate the time, place and manner in which an expressive activity is conducted if the law (a) is content-neutral, (b) is narrowly tailored to serve a significant governmental interest, and (c) leaves open ample alternative channels for communication. Olivieri v. Ward, 766 F.2d 690, 693 (2d Cir.1985) (citing Clark v. Community for Creative Non-Violence, 468 U.S. 288, 293, 104 S.Ct. 3065, 82 L.Ed.2d 221 (1984)). Here, the district court first held the above regulations as applied were not narrowly tailored to serving the City’s *129interest in preserving public safety. The trial court noted the City’s failure to demonstrate its inability to manage a street crowd of 100,000 to 150,000 attendants as estimated by the plaintiffs, in light of comparable events permitted by the City in the past. Second, it was not an abuse of discretion to rule that there exists no. satisfactory alternative channels for communication, given the cultural significance of Harlem as it relates to the message the plaintiffs intend the event to convey to the youth in attendance as well as the surrounding community.
I join my colleagues in denying the motion to stay. But, I dissent from their modification of the injunction which they accomplish by limiting the event’s duration to four hours within a six-block area of Malcolm X Blvd. I dissent from this modification for these reasons: First, the restrictions the majority places on the time and venue of the event are not narrowly tailored to the City’s significant interest in public safety. See Clark, 468 U.S. at 298, 104 S.Ct. 3065. The City has failed to demonstrate its inability to accommodate the event were it to run for 12 hours on 29 city blocks as originally contemplated by the district court. In fact, the majority’s restrictions seem counterproductive to the public safety rationale insofar as they will increase congestion and also increase the risk of confrontation. Finally, this Court is authorized to review the preliminary injunction only for abuses of discretion by the district court. See Doran, 422 U.S. at 913-32, 95 S.Ct. 2561. Because the district court had the same evidence before it, and in addition held an eight hour hearing, I find no error in its reasoning such as would justify substituting our judgment for the trial judge’s.